Exhibit SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT SECOND AMENDMENT, dated as of November 15, 2007 (this “Amendment”), to the Receivables Purchase Agreement, dated as of July 25, 2007 (as amended by that certain first amendment dated as of August 28, 2007, and as further amended, restated, modified or supplemented from time to time, the “RPA”), by and among Olin Funding Company LLC (the “Seller”), CAFCO, LLC and Variable Funding Capital Company LLC, as Investors, Citibank, N.A. and Wachovia Bank, National Association (“Wachovia”), as Banks, Citicorp North America, Inc. (“Citi”), as the Program Agent, Citi and Wachovia, as Investor Agents, and Olin Corporation (“Parent”), as Collection Agent.Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the RPA. WHEREAS, pursuant to Section 11.01 of the RPA, the parties hereto have agreed to amend the RPA as described herein in order to reflect the removal of certain Originators as “Sellers” under the Originator Purchase Agreement (each Originator other than the Parent is referred to herein as an “Exiting Originator”). NOW THEREFORE, the parties hereto agree as follows: 1.Amendment to the RPA.Effective as of the date on which all of the conditions precedent set forth in Section 3 hereof shall have been satisfied: a.Schedule I (Lock-Boxes/Deposit Accounts) is deleted and replaced with ScheduleI hereto. b.ScheduleII (Credit and Collection Policy) is amended by deleting therefrom the document titled “A.J. Oster Company Credit Policy & Procedure”. c.ScheduleVI (Originators) is deleted and replaced with ScheduleVI hereto. d.Section1.01 is amended by deleting the definitions of “Bank Commitment”, “Concentration Limit”, “Credit
